Cite as 2015 Ark. App. 595

                  ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-15-195


                                                    Opinion Delivered   OCTOBER 21, 2015

C.M.                                                APPEAL FROM THE PULASKI
                                APPELLANT           COUNTY CIRCUIT COURT,
                                                    TENTH DIVISION [NO. JD-14-996]
V.
                                                    HONORABLE JOYCE WILLIAMS
                                                    WARREN, JUDGE
STATE OF ARKANSAS
                                   APPELLEE         APPEAL DISMISSED WITHOUT
                                                    PREJUDICE



                              KENNETH S. HIXSON, Judge


       On December 1, 2014, the trial court entered an order adjudicating appellant C.M.

a juvenile delinquent for the offense of felony theft by receiving. The order of adjudication

set a disposition hearing for January 27, 2015. C.M. now appeals from the December 1,

2014, adjudication order, challenging the sufficiency of the evidence. Because the order

appealed is not a final, appealable order, we dismiss the appeal.

       Pursuant to Arkansas Rule of Appellate Procedure–Civil 2(a)(1), an appeal may be

taken from a final judgment or decree entered by the trial court. Although not raised by

either party, the question of whether an order is final and appealable is a jurisdictional question

that we will raise on our own. Duffield v. Benton Cnty. Stone Co., Inc., 369 Ark. 314, 254
S.W.3d 726 (2007). The purpose of the finality requirement is to avoid piecemeal litigation.

K.W. v. State, 327 Ark. 205, 937 S.W.2d 658 (1997). An order is final if it dismisses the
                                 Cite as 2015 Ark. App. 595

parties from the court, discharges them from the action, or concludes their rights to the

subject matter in controversy; the order must put the judge’s directive into execution, ending

the litigation or a separable branch of it. Id.

       In Daniel v. State, 64 Ark. App. 98, 983 S.W.2d 146 (1998), which was cited with

approval by our supreme court in State v. R.H., 2009 Ark. 564, we discussed the appealability

of an adjudication order in a delinquency case. In Daniel, the appellant filed a notice of appeal

from an order finding him delinquent. That adjudication order provided that the appellant

was to return to court for a scheduled disposition hearing. The State filed a motion to dismiss,

and we granted the motion because the adjudication order being appealed was not a final

appealable order. In so doing, we rejected the appellant’s argument that the adjudication

order was final and appealable because the disposition hearing and order were merely collateral

matters. When an order provides for a subsequent hearing, that prevents the order from being

final and appealable. Daniel, supra.

       In the present case, C.M. attempts to appeal from the adjudication order. However,

that order provided for a subsequent disposition hearing, and our record contains neither a

transcript of the disposition hearing nor any disposition order. This situation is akin to an

appeal following a finding of guilt in a criminal proceeding but prior to entry of a sentencing

order. See State v. R.H., supra. Because the December 1, 2014 order designated in C.M.’s

notice of appeal is not a final order, we are without jurisdiction to consider this appeal.

       Appeal dismissed without prejudice.

       KINARD and GRUBER, JJ., agree.



                                                  2
                                Cite as 2015 Ark. App. 595

      William R. Simpson, Jr., Public Defender, and Katelyn Busby, Deputy Public Defender,
by: Margaret Egan, Deputy Public Defender, for appellant.

      Leslie Rutledge, Att’y Gen., by: Ashley Priest, Ass’t Att’y Gen., for appellee.




                                              3